Exhibit 10.62

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (“the “Agreement”), dated December 20, 2002,
between AMN HEALTHCARE, INC., a Nevada corporation, (hereinafter referred to as
“the Company”) and Denise L. Jackson (“Executive”).

 

1. Employment At-Will

 

The Company agrees to employ Executive, and Executive hereby agrees to be
employed by the Company upon such terms and conditions as are, or have been,
mutually agreed upon. Executive’s employment with the Company shall be at the
discretion of the Company, and Executive hereby agrees and acknowledges that
both Executive and the Company may terminate Executive’s employment at any time,
for any reason, with or without cause, and without notice. Nothing contained in
this Agreement shall (a) confer on Executive any right to continue in the employ
of the Company, (b) constitute any contract or agreement of employment, or (c)
interfere in any way with the at-will nature of Executive’s employment with the
Company.

 

2. Severance Benefits

 

In the event the Company terminates Executive’s employment without “Cause” (as
defined below), the Company agrees to:

 

(a) If Employee’s employment is terminated, without Cause, Executive will
receive severance payments in an amount equal to three (3) months base salary in
effect on the date of termination of Executive’s employment (the “Termination
Date”) plus an additional one (1) month per full year of employment, however,
the maximum amount of any severance will be twelve (12) months’ base salary
(following nine years of employment).

 

(b) Severance payments shall commence with the first payroll date after the
Termination Date and payable in installments by mail or by direct deposit in
accordance with the Company’s normal payroll schedule and practices. All
withholding taxes and other deductions which the Company is required by law to
make from wage payments to employees will be made from the severance payments.

 

3. Definition of “Cause”

 

For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment hereunder upon (i) failure by Executive substantially to
perform Executive’s duties hereunder (other than any such failure resulting from
your incapacity due to physical or mental illness) after demand for substantial
performance is delivered by the Company to Executive that specifically
identifies the manner in which the Company believes Executive has not
substantially performed Executive’s duties; (ii) conviction of any criminal

 

1



--------------------------------------------------------------------------------

offense by a court of competent jurisdiction; (iii) Executive’s committing any
fraud, embezzlement or other act of dishonesty against the Company or any of its
Subsidiaries, Affiliates, employees or agents; (iv) Executive’s otherwise
engaging in misconduct which is materially injurious to the Company, monetary or
otherwise, or (v) the material violation by Executive of any provision of a
confidentiality, non-Solicitation and/or non-competition agreement entered into
between Executive and the Company.

 

4. No Other Payments

 

Executive understands and agrees that the payments and benefits described above
are in lieu of, and discharge, any obligations of the Company or Executive for
compensation, incentive or performance payments, or any other expectation or
form of renumeration or benefit to which Executive may be entitled, including
severance benefits under any Company plan or program, except for: (i) any unpaid
wages due for work performed during the last pay period(s) prior to the
Termination Date; (ii) any unused vacation and/or PTO which is duly recorded on
the Company’s payroll records as of the Termination Date; (iii) the continuation
of Executive’s coverage under the Company’s group health plans pursuant to the
terms of such plans and applicable law, (iv) any amounts payable to Executive
under any retirement plan, qualified benefit plan or non-qualified benefit plan
of the Company; and (v) any stock options granted to Executive pursuant to a
Stock Option Agreement.

 

5. Severance Benefits Conditioned on Release

 

Executive acknowledges and understands that Executive’s eligibility for
severance pay and other benefits hereunder is contingent upon Executive’s
execution and acceptance of the terms and conditions of, and the effectiveness
of a general release of all claims related to the terms and conditions of
Executive’s employment with the Company. If Executive fails to execute a release
within twenty-one (21) days of receipt of such release (or at such other time as
mandated by applicable state or federal law), Executive shall not be entitled to
any severance payments to which Executive would otherwise be entitled to under
the Agreement.

 

6. Miscellaneous Provisions

 

(a) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, may be modified or changed only by a
written instrument executed by Executive and the Chief Operating Officer, AMN
Healthcare, Inc.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws.

 

(c) This Agreement may be changed, waived, discharged, or terminated only by a
writing signed by the party against which enforcement is sought.

 

(d) Executive’s obligations under this Agreement are personal in nature and may
not be assigned or transferred. The Company may assign this Agreement and it
shall be binding upon and inure to the benefit of any successor or successors of
the Company, whether by merger, consolidation, sale of assets, or otherwise, and
reference herein to the Company shall be deemed to include any such successor.

 

2



--------------------------------------------------------------------------------

(e) If any portion of this Agreement is held invalid or unenforceable, the
remainder thereof shall remain in full force and effect, and if the invalidity
or unenforceability is due to the unreasonableness of time or geographical
restrictions, such covenants and restrictions shall be effective for such period
of time and for such area as may be determined to be reasonable by a court of
competent jurisdiction.

 

(f) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered mail or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be addressed as follows:

 

If to Company, to:   AMN Healthcare, Inc.     12235 El Camino Real, Suite 200  
  San Diego, CA 92130     Attn: Chief Executive Officer If to Executive, to:  
Denise L. Jackson     [ADDRESS]

 

 

or to such other address as the addressee may direct in writing.

 

Dated:                     , 2002  

 

--------------------------------------------------------------------------------

    Denise L. Jackson Dated:                     , 2002  

 

--------------------------------------------------------------------------------

    Susan Nowakowski     Chief Operating Officer     AMN Healthcare, Inc.

 

3